                                         Case 3:13-cv-01279-WHO Document 288 Filed 03/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIN ALLEN, et al.,                               Case No. 3:13-cv-01279-WHO
                                                       Plaintiffs,
                                   8
                                                                                           ORDER APPROVING CLASS NOTICE
                                                 v.                                        PLAN
                                   9

                                  10     CONAGRA FOODS, INC.,                              Re: Dkt. No. 287
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On March 4, 2020, the parties jointly submitted a plan to provide notice to the class along

                                  14   with a proposed deadline for opt-outs. Dkt. No. 287. That plan is approved.

                                  15          IT IS SO ORDERED.

                                  16   Dated: March 6, 2020

                                  17

                                  18
                                                                                                   William H. Orrick
                                  19                                                               United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
